       Case 3:20-cv-00215-KRG Document 25-1 Filed 10/24/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR
             THE WESTERN DISTRICT OF PENNSYLVANIA

                                               :
JIM BOGNET, et al.,                            :
                                               :
                         Plaintiffs,           :      NO. 3:20-cv-00215-KRG
                                               :
            v.                                 :
                                               :
KATHY BOOCKVAR, in her capacity as             :
Secretary of the Commonwealth of               :
Pennsylvania, et al.,                          :
                                               :
                         Defendants.           :

                                       ORDER

      AND NOW, this ___ day of ________________________, 2020, upon

consideration of the Motion to Transfer filed by Defendant Kathy Boockvar, in her

capacity as Secretary of the Commonwealth of Pennsylvania, and any response

thereto, it is hereby ORDERED that the Motion is GRANTED. It is FURTHER

ORDERED that this action shall be TRANSFERRED to the Honorable J. Nicholas

Ranjan.

                                           BY THE COURT:




                                           Kim R. Gibson J.
